 

Case 1:15-cr-00137-LJO-BAM Document 28 Filed 11/20/20 fs of 1

Noy, “= &

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

   

UNITED STATES OF AMERICA,

Plaintiff,

Vv. CR NO: 1:15CR00137
STEVEN FLORES ESTRADA

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

xX] Ad Prosequendum C1 Ad Testificandum
Name of Detainee: Steven Flores Estrada
Detained at Fresno County Jail
Detainee is: a.) (XI charged in this district by: [1 Indictment LI Information LJ Complaint
charging detainee with: Four Supervised Release violations

orb.) CL] a witness not otherwise available by ordinary process of the Court
Detainee will: a.) return to the custody of detaining facility upon termination of proceedings

or b.) C1 be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FORTHWITH in the Eastern District of California.

Signature: ASfyca

 

 

 

Printed Name & Phone No: Antonio J. Pataca
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
Ad Prosequendum C1 Ad Testificandum

The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to'produce the named detainee, FORTHWITH, and any further proceedings to be had in this cause,

and at the conclusion of said proceedings to return said “otaing fo the a. custodian.
Dated: uw {13 ]20 . 21 A :

Honorable Erica P- Grosjean
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if X]Male LlFemale
Booking or CDC #: 2025658 DOB: 05/20/1985
Facility Address: 1265 M. Street, Fresno, CA Race: Hispanic
Facility Phone: FBI#: 102430HB4
Currently

RETURN OF SERVICE

Executed on:

 

 

" (signature)
